Exhibit 10.4

LEASE EXTENSION AGREEMENT

Building #5
1330 O’Brien Drive
Menlo Park, California 94025

THIS LEASE EXTENSION AGREEMENT (this “Agreement”) is made and entered into on
June 23, 2006 by and between MENLO BUSINESS PARK, LLC, a California limited
liability company (“Lessor”), and DEPOMED, INC., a California corporation
(“Lessee”).

RECITALS

A.            Lessor and Lessee entered into a Lease dated April 30, 2003 (the
“Lease”) of the premises referred to as Building #5 located at 1330 O’Brien
Drive, Menlo Park, California 94025, more particularly described on Exhibit “A”
attached to the Lease and incorporated by reference herein (the “Premises”). 
The Premises contain approximately 25,366 rentable square feet of space.

B.            The expiration date of the initial term of the Lease is April 30,
2008.  Lessor and Lessee wish to extend the expiration date of the initial term
of the Lease, subject to the terms and conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1.             Defined Terms.  Terms defined in the Lease and used in this
Agreement shall have the meaning ascribed to them in the Lease.

2.             Extension of Initial Term.

(a)           The initial term of the Lease is hereby extended for a period of
fourteen (14) calendar months commencing on May 1, 2008 and ending on June 30,
2009 (the “Extension Term”).  The Extension Term shall be upon all of the same
terms and conditions of the Lease, except that the Monthly Base Rent payable by
Lessee to Lessor during the Extension Term shall be as set forth in Paragraph 3
hereof.

(b)           The option to extend provided for in Paragraph 3 of the Lease
shall be for one period of sixty (60) calendar months immediately following the
expiration of


--------------------------------------------------------------------------------




the Extension Term and shall otherwise be upon the same terms and conditions as
set forth in Paragraph 3 of the Lease.

3.             Monthly Base Rent.  Lessee shall pay to Lessor Monthly Base Rent
during the Extension Term, in monthly installments in advance on a triple net
basis in lawful money of the United States, as follows:

(a)           Commencing on May 1, 2008 and continuing through April 30, 2009,
the sum of Fifty Thousand Seven Hundred Thirty-two Dollars ($50,732.00) per
month ($2.00/square foot/NNN).

(b)           Commencing on May 1, 2009 (the “Rental Adjustment Date”), the
Monthly Base Rent shall be adjusted to reflect any increases in the cost of
living.  The adjustment shall be calculated upon the basis of the United States
Department of Labor, Bureau of Labor Statistics Consumer Price Index, all
items,  for all Urban Consumers - San Francisco-Oakland-San Jose (1982-84=100),
hereafter referred to as the “Index.”  The Index for said subgroup published
most recently as of the end of the calendar month immediately preceding the
month in which the commencement date of the Extension Term occurs shall be
considered the “base Index.”

(c)           The Monthly Base Rent shall be adjusted as of the Rental
Adjustment Date to an amount equal to the product obtained by multiplying Fifty
Thousand Seven Hundred Thirty-two Dollars ($50,732.00) (the Monthly Base Rent
for the Premises commencing on May 1, 2008 referred to in Paragraph 3(a) above),
by a fraction, the numerator of which is the Index most recently published as of
the end of the calendar  month immediately preceding the Rental Adjustment Date
and the denominator of which is the base Index; provided that in no event shall
the Monthly Base Rent be increased on the Rental Adjustment Date to an amount
less than three percent (3%) per annum or more than six percent (6%) per annum
of the Monthly Base Rent immediately payable before the Rental Adjustment Date. 
The Monthly Base Rent as so adjusted shall continue through June 30, 2009, the
expiration date of the Extension Term.

(d)           When the new Monthly Base Rent is determined for the Rental
Adjustment Date, Lessor shall give Lessee written notice of the amount of the
new Monthly Base Rent and how the new Monthly Base Rent figure was computed in
accordance with subparagraphs 3(b) and 3(c) above.  Lessee shall pay to Lessor
retroactively any unpaid increase in Monthly Base Rent due from and after the
Rental Adjustment Date.  If the Index does not exist on the Rental Adjustment
Date in the same format as referred to in subparagraph 3(b) above, Lessor shall
substitute in lieu thereof an index reasonably comparable to the Index referred
to above which is acceptable to Lessee and which is then published by the Bureau
of Labor Statistics, or successor or similar

2


--------------------------------------------------------------------------------




governmental agency, or if no governmental agency then publishes an index,
Lessor shall substitute therefor any index commonly accepted which is published
by a reputable private organization.

(e)           Monthly Base Rent for any partial month shall be prorated on the
basis of the number of calendar days in such month.

4.             Additional Rent; Operating Expenses and Taxes.  In addition to
the Monthly Base Rent payable by Lessee pursuant to Paragraph 3 above, Lessee
shall pay to Lessor during the Extension Term, as Additional Rent, Operating
Expenses and Taxes pursuant to Paragraph 5 of the Lease.

5.             Condition of the Premises.  Lessee is currently in possession of
the Premises and is conducting business thereon pursuant to the Lease.  Lessee
agrees to accept the Premises in its “as is” condition at the commencement of
the Extension Term, subject to the performance by Lessor of Lessor’s obligations
under Paragraph 14(a) of the Lease.

6.             Security Deposit.  Lessor acknowledges that Lessor has received
from Lessee and is currently holding the sum of Thirty-four Thousand Two Hundred
Fifty-nine and Fifty-eight Hundredths Dollars ($34,259.58) in cash (the
“Security Deposit”), as security for Lessee’s faithful performance of Lessee’s
obligations under the Lease.  Lessor shall continue to hold the Security Deposit
during the remainder of the initial term and during the Extension Term pursuant
to Paragraph 7 of the Lease.

7.             Real Estate Brokers.  Lessor shall pay a leasing commission to
Tarlton Properties, Inc., who has acted as exclusive leasing agent for Lessor in
connection with this Agreement, pursuant to a separate agreement between Lessor
and said broker.  Lessor shall also pay leasing commissions to NAI BT Commercial
and Technology Commercial, Inc., who have acted as leasing agents for Lessee in
connection with this Agreement, pursuant to an agreement between Lessor and said
brokers.  Each party represents and warrants to the other party that it has not
had any dealings with any real estate broker, finder, or other person with
respect to this Agreement other than the above named brokers.  Each party shall
hold harmless the other party from all damages, expenses, and liabilities
resulting from any claims that may be asserted against the other party by any
broker, finder, or other person with whom the other party has or purportedly has
dealt, other than the above named brokers.

8.             Notices.  Paragraph 24, Notices, of the Lease is amended to read
as follows:

3


--------------------------------------------------------------------------------




“24.         Notices.  All notices, statements, demands, requests, or consents
given hereunder by either party to the other shall be in writing and shall be
personally delivered or sent by United States mail, registered or certified,
return receipt requested, postage prepaid, and addressed to the parties as
follows:

Lessor:

Menlo Business Park, LLC

 

c/o Tarlton Properties, Inc.

 

955 Alma Street

 

Palo Alto, California 94301

 

 

 

Attention: John C. Tarlton

 

Telephone: (650) 330-3600

 

 

Lessee:

DepoMed, Inc.

 

1330 O’Brien Drive

 

Menlo Park, California 94025

 

 

 

Attention:

 

Telephone:

 

All such notices or other communications given hereunder shall be addressed to
the parties to such other address as either party may have furnished to the
other as a place for the service of notice.  Notices shall be deemed given upon
receipt or attempted delivery where delivery is not accepted.”

9.             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.           Continuing Effect.  The parties acknowledge that the Lease remains
in full force and effect as amended hereby, and with the initial term extended
as provided herein.

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

“Lessor”

 

 

 

MENLO BUSINESS PARK, LLC

 

a California limited liability company

 

 

 

 

 

By:

/s/ J.O. Oltmans, II

 

 

J. O. Oltmans, II, Manager

 

 

 

 

 

By:

/s/ James R. Swartz

 

 

James R. Swartz, Manager

 

 

 

 

 

“Lessee”

 

 

 

DEPOMED, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ John F. Hamilton

 

 

John F. Hamilton, Vice President and
Chief Financial Officer

 

 

 

 

 

By:

/s/ Matthew M. Gosling

 

 

Matthew M. Gosling, Vice President and
General Counsel

 

5


--------------------------------------------------------------------------------